Citation Nr: 0428527	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-02 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the veteran's child, K.A.M., is entitled to an 
apportioned share of the veteran's Department of Veterans 
Affairs nonservice-connected disability pension benefits.      


REPRESENTATION

Appellant represented by:	Disabled American Veterans











INTRODUCTION

The veteran had active military service from January 1974 to 
March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Paul, Minnesota, in which the RO denied 
apportionment of the incarcerated veteran's VA nonservice-
connected disability pension benefits for the benefit of his 
dependent child on the ground that the income of the 
veteran's estranged spouse, who was the natural mother and 
custodian of his child, was excessive.            

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

By a November 2000 rating action, the RO granted the 
veteran's claim for entitlement to a permanent and total 
rating for nonservice-connected pension benefits.  In 
September 2000, the veteran was incarcerated, and he has 
remained incarcerated throughout the pendency of this appeal.  

In February 2001, the veteran filed a claim for an 
apportionment of his nonservice-connected pension benefits on 
behalf of his minor child, K.A.M.  The veteran noted that his 
child was living with his estranged wife, who was also the 
natural mother of his child.     

Generally, any or all of the VA disability pension benefits 
payable on account of a veteran may be apportioned on behalf 
of a child not residing with the veteran if he is not 
reasonably discharging his responsibility for that child's 
support.  38 C.F.R. § 3.450.   

Special rules govern the apportionment of VA disability 
pension benefits payable on account of incarcerated veterans.  
Payment may be made to the spouse or child of an incarcerated 
veteran only if the annual income of the spouse or child is 
such that death pension would be payable.  38 C.F.R. § 3.666 
(2004).  

In an August 2001 decision letter, the RO denied 
apportionment of the incarcerated veteran's VA nonservice-
connected disability pension benefits for the benefit of his 
dependent child on the ground that the income of the 
veteran's estranged spouse was excessive.  In this regard, 
the RO stated that according to the veteran, his estranged 
spouse's wages were $18,000, and the RO indicated that that 
amount of income exceeded the annual pension limit of $1586.  
However, the Board notes that it is unclear as to whether the 
RO's listing of $1586 as the annual pension limit, was the 
maximum allowable annual income for death pension rate for a 
surviving spouse and child.  Accordingly, this matter should 
be clarified.   

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist 
have been significantly expanded.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the veteran has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the veteran has 
not been sent any VCAA-type notice that relates directly to 
the issue on appeal, which is whether the veteran's child, 
K.A.M., is entitled to an apportioned share of the veteran's 
VA nonservice-connected disability pension benefits.  
Additionally, he has not been informed as to what evidence he 
is to submit and what evidence VA will obtain.  Thus, the 
Board will remand the veteran's claim to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions of the VCAA.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In this regard, the veteran 
should be specifically told of the 
information or evidence he needs to 
submit to substantiate his claim and what 
evidence VA will obtain, and of the time 
period for response.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be informed of the 
maximum allowable annual income for death 
pension rate for a surviving spouse and 
child, for the years 2000, 2001, 2002, 
2003, and 2004.  In addition, the RO 
should ask the veteran to complete and 
return an updated Income-Net Worth and 
Employment Statement (VA Form 21-527).    

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the veteran are fully 
documented in the claims folder.

3.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
veteran and his representative a 
supplemental statement of the case, and 
an appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




